DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104" and "108" have both been used to designate “Data Security Cube Application”, please see Figures 1, 10, and 11. 
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both “Data Security Cube Application” and “User”, see Figures 1, 10, and 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should avoid phrases which can be implied such as “[c]oncepts and technologies disclosed therein…” and “….technologies disclosed herein…” which are present in the current abstract.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Paragraph 0054 recites “…the data security cube application 108…”; however, in Figure 10, reference number 104 is shown to be mapped to the data security cube application. Reference number 104 as shown in Figure 1 is mapped to the user. 
Paragraph 0063 recites “[t]he applications 1110 can include the data security cube application 108…”; however, in Figure 11, within the corresponding applications block 1110, there is reference number 104. Reference number 104 as shown in Figure 1 is mapped to the user. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5,  9-13, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell US 20090046856 (hereinafter Mitchell).

As to claim 1, Mitchell teaches a method  (Figure 35 reveals method for receiving and processing input data) comprising:
 receiving, by a system comprising a processor executing a data security cube application, user data associated with a user (Figure 35, reference number 351 “Input Data”, and paragraph 224 reveals a first data set is received/inputted by a processor executing high level application/algorithm called SLISE. The SLISE application is a data security application which creates a data cube as described in paragraph 157. Paragraph 111 reveals the dataset is associated with user(s)/owner(s)); 
creating, by the data security cube application, a data cube comprising at least one data layer (Figure 35, reference number 353 “Divide Data” and paragraph 224 reveals the SLISE/data security application determines the optimum number and arrangement of cells into which the dataset will be divided, divides the dataset, and the data elements in the data elements are distributed into layers. In accordance with paragraphs 157 and 170, the arrangement of the data layers is a cube) comprising the user data represented in a binary format (paragraphs 176-178 reveals the SLISE encrypts the received dataset into binary format); 
creating, by the data security cube application, a key cube comprising at least one key layer (Figure 35, reference number 355 “Create Key (version Dependent)” and paragraph 224 reveals key advisory is created. Paragraphs 158 and 170 reveal the SLISE security application creates/generates a vector based key for the data layers in the cube) comprising a data type of the user data (paragraph 138 reveals the advisory key comprises attribute data of the data cube image), an element identifier that identifies a location of the user data within the data cube (paragraph 167 reveals the key provides details confirming the location of the data within the layer/cell of the cube and provides an example of the corresponding element identifiers such as identifiers of H6, K6, L6,… in the first layer of the cube, and in the second layer, identifiers J6, M6, N6, … for the respective locations in the cube mas to  the plaintext data “WORDWIDE WEB”) , and a decryption logic that decrypts the user data in the binary format (Paragraph 170 reveals the vector key also includes reverse vector key map that reverse/decrypts the data and allows for the encrypted data in the binary format to return to its original plaintext. Thus, decryption logic is provided); and 
storing, by the data security cube application, the data cube and the key cube in a secure storage component of the system (paragraph 224 reveals the resulting layers of data/data cube are then stored. Since the key advisory is created with the data, the key may also be stored. Paragraph 170 reveals the key is stored.  Paragraph  227 reveals the resulting secure data is then transmitted or stored).

As to claim 2, Mitchell teaches (Figure 37 reveals method for retrieving data based on data request) further comprising: 
receiving, by the data security cube application, a data request from a data requestor, wherein the data request identifies at least a portion of the user data requested by the data requestor (Figure 37, reference number 371 “Data Request” and paragraph 226 reveals for the SLISE security application, a request for data is received. This data includes user data and the user is presented with the data request to access his/her data); 
performing, by the data security cube application, a lookup operation to obtain at least one binary value that corresponds to at least the portion of the user data (Figure 37, reference number 372 “Data Layer Retrieval” and paragraph 226 reveal the system retrieves the data/performs lookup operation to retrieve the binary data that corresponds to the data request); 
translating, by the data security cube application, the at least one binary value into an ASCII text (Figure 37, reference number 373 “Apply Data Key” and paragraph 226 reveals the data key is applied to decrypted the retrieved encrypted dataset. From paragraph 176, the dataset is encrypted in binary format. Thus, the dataset is decrypted to plaintext or ASCII, as reveal in step 376 “Plain Text Retrieval”); 
creating, by the data security cube application, a data response comprising the ASCII text (Figure 37, reference number 374/375 “Overlay Data Layers (Auto/Manual)” and paragraph 226, and further in paragraph 167 reveal the system overlays/decrypts the dataset to create/display the plaintext in a response); and 
sending, by the data security cube application, the data response to the data requestor (paragraph 166 reveals the plaintext to be received is transmitted by the system; paragraph 226 also reveals the data response in the form of plaintext pertaining to the data request is retrieved by the user/data requestor).

As to claim 5, Mitchell teaches further comprising:
 receiving, by the data security cube application, a data request from a data requestor, wherein the data request identifies at least a portion of the user data requested by the data requestor(Figure 37, reference number 371 “Data Request” and paragraph 226 reveals for the SLISE security application, a request for data is received. This data includes user data and the user is presented with the data request to access his/her data); 
obtaining, by the data security cube application, a key layer from the key cube(Figure 37, reference number 373 “Apply Data Key” and paragraph 226 reveals the data key is obtained to decrypted the retrieved encrypted dataset. From paragraph 176, the dataset is encrypted in binary format. Thus, the dataset is decrypted to plaintext or ASCII, as reveal in step 376 “Plain Text Retrieval”)  and a corresponding data layer from the data cube, wherein the corresponding data layer comprises at least a portion of the user data (Figure 37, reference number 372 “Data Layer Retrieval” and paragraph 226 reveals the system retrieves the data/performs lookup operation to retrieve the binary data that corresponds to the data request); 
creating, by the data security cube application, a data response comprising the key layer and the corresponding data layer(Figure 37, reference number 374/375 “Overlay Data Layers (Auto/Manual) and paragraph 226, and reveals the decrypted dataset can include a password which the user can apply to the system to obtain the data); and
 sending, by the data security cube application, the data response to the data requestor(paragraph 166 reveals the plaintext to be received is transmitted by the system; paragraph 226 also reveals the data response in the form of plaintext pertaining to the data request is retrieved by the user/data requestor).

As to claim 9, Mitchell teaches further comprising: 
creating, by the data security cube application, an image of each data layer in the data cube (paragraphs 137-139 reveal the SLISE security application/program reconstruct/create image layers of the data cube. The layers can be placed/located on top of each other in a stack); and 
presenting, by the data security cube application, the image of each data layer in the data cube (paragraphs 137-139 reveals the SLISE security application/program displays the image layers from the data cube/stack to the user, see also Figure 5).

As to claim 10, Mitchells teaches wherein the image comprises a static image or a video image (paragraphs 137-138 and Figure 5 reveal the image displayed is a static image that can be rotated or resized).

As to claim 11, Mitchell teaches further comprising:
 receiving, by the data security cube application, an input to manipulate the image (paragraph 141 reveals the SLISE security application/program allows the user to manipulate the overlay of the image layers and then identify the meaning of the resulting pattern or image); and 
manipulating, by the data security cube application, the image in accordance with the input(paragraphs 49 and 141-142 reveals the SLISE security application/program allows the user to manipulate the overlay of the image layer, once the image is manipulated, the user then validates the software).

As to claim 12, Mitchell teaches a system comprising: 
a processor (paragraph 224 reveals the SLISE security application/program is executed by a computer processor); 
a memory that stores instructions of a data security cube application that, when executed by the processor, cause the processor to perform operations(paragraph 224 reveals the SLISE security application/program execution is performed by a computer processor. Thus for the SLISE program to be executed by the processor, the instructions have to be retrieved from memory of the computer processor. Paragraph 192 reveals the system that retrieves the SLISE dataset has a memory) comprising 
receiving user data associated with a user(Figure 35, reference number 351 “Input Data”, and paragraph 224 reveals a first data set is received/inputted by processor executing high level application/algorithm called SLISE. The SLISE application is a data security application which creates a data cube as described in paragraph 157. Paragraph 111 reveals the dataset is associated with user(s)/owner(s)), 
creating a data cube comprising at least one data layer (Figure 35, reference number 353 “Divide Data” and paragraph 224 reveals the SLISE/data security application determines the optimum number and arrangement of cells into which the dataset will be divided, divides the dataset, and the data elements in the data elements are distributed into layers. In accordance with paragraphs 157 and 170, the arrangement of the data layers is a cube) comprising the user data represented in a binary format(paragraphs 176-178 reveal the SLISE encrypts the received dataset into binary format),
 creating a key cube comprising at least one key layer (Figure 35, reference number 355 “Create Key (version Dependent)” and paragraph 224 reveals key advisory is created. Paragraphs 158 and 170 reveal the SLISE security application creates/generates a vector based key for the data layers in the cube) comprising a data type of the user data(paragraph 138 reveals the advisory key comprises attribute data of the data cube image), an element identifier that identifies a location of the user data within the data cube(paragraph 167 reveals the key provides details confirming the location of the data with the layer/cell of the cube and provides an example of the corresponding element identifiers such as identifiers of H6, K6, L6,… in the first layer of the cube, and in the second layer, identifiers J6, M6, N6, … for the respective locations in the cube for the plaintext data “WORDWIDE WEB”), and a decryption logic that decrypts the user data in the binary format(Paragraph 170 reveals the vector key also includes reverse vector key map that reverse/decrypts the data and allows for the encrypted data in the binary format to return to its original plaintext. Thus, decryption logic is provided), and 
storing the data cube and the key cube in a secure storage component of the system(paragraph 224 reveals the resulting layers of data/data cube are then stored. Since the key advisory is created with the data, the key may also be stored. Paragraph 170 reveals the key is stored.  Paragraph  227 reveals the resulting secure data is then transmitted or stored).

	As to claim 13, Mitchell teaches wherein the operations further comprise:
 receiving a data request from a data requestor, wherein the data request identifies at least a portion of the user data requested by the data requestor(Figure 37, reference number 371 “Data Request” and paragraph 226 reveals for the SLISE security application, a request for data is received. This data includes user data and the user is presented with the data request to access his/her data); 
performing a lookup operation to obtain at least one binary value that corresponds to at least the portion of the user data(Figure 37, reference number 372 “Data Layer Retrieval” and paragraph 226 reveal the system retrieves the data/performs lookup operation to retrieve the binary data that corresponds to the data request); 
translating the at least one binary value into an ASCII text(Figure 37, reference number 373 “Apply Data Key” and paragraph 226 reveal the data key is applied to decrypted the retrieved encrypted dataset. From paragraph 176, the dataset is encrypted in binary format. Thus, the dataset is decrypted to plaintext or ASCII, as reveal in step 376 “Plain Text Retrieval”);
 creating a data response comprising the ASCII text(Figure 37, reference number 374/375 “Overlay Data Layers (Auto/Manual) and paragraph 226, and further in paragraph 167 reveal the system overlays/decrypts the dataset to create/display the plaintext); and 
sending the data response to the data requestor(paragraph 166 reveals the plaintext to be received is transmitted by the system; paragraph 226 also reveals the data response in the form of plaintext pertaining to the data request is retrieved by the user/data requestor).

As to claim 16, Mitchell teaches wherein the operations further comprise: 
receiving a data request from a data requestor, wherein the data request identifies at least a portion of the user data requested by the data requestor(Figure 37, reference number 371 “Data Request” and paragraph 226 reveals for the SLISE security application, a request for data is received. This data includes user data and the user is presented with the data request to access his/her data); 
obtaining a key layer from the key cube and a corresponding data layer from the data cube(Figure 37, reference number 373 “Apply Data Key” and paragraph 226 reveals the data key is obtained to decrypted the retrieved encrypted dataset. From paragraph 176, the dataset is encrypted in binary format. Thus, the dataset is decrypted to plaintext or ASCII, as reveal in step 376 “Plain Text Retrieval”), wherein the corresponding data layer comprises at least a portion of the user data(Figure 37, reference number 372 “Data Layer Retrieval” and paragraph 226 reveals the system retrieves the data/performs lookup operation to retrieve the binary data that corresponds to the data request); 
creating a data response comprising the key layer and the corresponding data layer(Figure 37, reference number 374/375 “Overlay Data Layers (Auto/Manual) and paragraph 226, and reveals the decrypted dataset can include a password which the user can apply to the system to obtain the data); and
 sending the data response to the data requestor(paragraph 166 reveals the plaintext to be received is transmitted by the system; paragraph 226 also reveals the data response in the form of plaintext pertaining to the data request is retrieved by the user/data requestor).

As to claim 19, Mitchell teaches a computer-readable storage medium having instructions stored thereon that, when executed by a processor of a system, cause the processor to perform operations (paragraph 224 reveals the SLISE security application/program is performed by a computer processor. Thus for the SLISE program to be executed by the processor, the instructions have to be retrieved from memory of the computer processor. Paragraph 192 reveals the system that retrieves the SLISE dataset has a memory) comprising: 
receiving user data associated with a user(Figure 35, reference number 351 “Input Data”, and paragraph 224 reveals a first data set is received/inputted by processor executing high level application/algorithm called SLISE. The SLISE application is a data security application which creates a data cube as described in paragraph 157. Paragraph 111 reveals the dataset is associated with user(s)/owner(s)); 
creating a data cube comprising at least one data layer (Figure 35, reference number 353 “Divide Data” and paragraph 224 reveals the SLISE/data security application determines the optimum number and arrangement of cells into which the dataset will be divided, divides the dataset, and the data elements in the data elements are distributed into layers. In accordance with paragraphs 157 and 170, the arrangement of the data layers is a cube) comprising the user data represented in a binary format(paragraphs 176-178 reveal the SLISE encrypts the received dataset into binary format); 
creating a key cube comprising at least one key layer(Figure 35, reference number 355 “Create Key (version Dependent)” and paragraph 224 reveals key advisory is created. Paragraphs 158 and 170 reveal the SLISE security application creates/generates a vector based key for the data layers in the cube)  comprising a data type of the user data(paragraph 138 reveals the advisory key comprises attribute data of the data cube image), an element identifier that identifies a location of the user data within the data cube(paragraph 167 reveals the key provides details confirming the location of the data with the layer/cell of the cube and provides an example of the corresponding element identifiers such as identifiers of H6, K6, L6,… in the first layer of the cube, and in the second layer, identifiers J6, M6, N6, … for the respective locations in the cube for the plaintext data “WORDWIDE WEB”), and a decryption logic that decrypts the user data in the binary format(Paragraph 170 reveals the vector key also includes reverse vector key map that reverse/decrypts the data and allows for the encrypted data in the binary format to return to its original plaintext. Thus, decryption logic is provided); 
storing the data cube and the key cube in a secure storage component of the system(paragraph 224 reveals the resulting layers of data/data cube are then stored. Since the key advisory is created with the data, the key may also be stored. Paragraph 170 reveals the key is stored.  Paragraph  227 reveals the resulting secure data is then transmitted or stored);
 receiving a data request from a data requestor, wherein the data request identifies at least a portion of the user data requested by the data requestor(Figure 37, reference number 371 “Data Request” and paragraph 226 reveal for the SLISE security application, a request for data is received. This data includes user data and the user is presented with the data request to access his/her data); 
generating a data response comprising at least the portion of the user data obtained from the data cube and the key cube(Figure 37, reference number 374/375 “Overlay Data Layers (Auto/Manual) and paragraph 226, and further in paragraph 167 reveal the system overlays/decrypts the dataset to create/display the plaintext); and 
sending the data response to the data requestor(paragraph 166 reveals the plaintext to be received is transmitted by the system; paragraph 226 also reveals the data response in the form of plaintext pertaining to the data request is retrieved by the user/data requestor).

As to claim 20, Mitchell teaches wherein at least the portion of the user data obtained from the data cube and the key cube comprises: 
an ASCII text(Figure 37, reference number 373 “Apply Data Key” and paragraph 226 reveals the data key is applied to decrypted the retrieved encrypted dataset. From paragraph 176, the dataset from the data cube is encrypted in binary format. Thus, the dataset is decrypted to plaintext or ASCII, as reveal in step 376 “Plain Text Retrieval”); or 
a key layer from the key cube (Figure 35, reference number 355 “Create Key (version Dependent)” and paragraph 224 reveal key advisory is created. Paragraphs 158 and 170 reveal the SLISE security application creates/generates a vector based key for the data layers in the cube) and a corresponding data layer from the data cube(paragraph 224 reveals the SLISE/data security application determines the optimum number and arrangement of cells into which the input user dataset is divided. The SLISE/data security application divides the dataset and the data elements in the dataset are distributed into layers. In accordance with paragraphs 157 and 170, the arrangement of the data layers is a cube), wherein the corresponding data layer comprises at least a portion of the user data(Figure 35, reference number 351 “Input Data”, and paragraph 224 reveal a first data set is received/inputted by processor executing high level application/algorithm called SLISE. The SLISE application is a data security application which creates a data cube as described in paragraph 157. Paragraph 111 reveals the dataset is associated with user(s)/owner(s)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6-7, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell US 20090046856 (hereinafter Mitchell) in view of Ryan US 20190138194 (hereinafter Ryan).

As to claim 3, Mitchell teaches all the limitations recited in claim 2 above. Mitchell does not teach further comprising: determining, by the data security cube application, that a default expiration calculation should be used to calculate an expiration time for the ASCII text; and calculating, by the data security cube application, based upon the default expiration calculation, the expiration time for the ASCII text; wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the ASCII text.
Ryan teaches determining, by the data security cube application, that a default expiration calculation should be used to calculate an expiration time for the ASCII text (paragraph 252 reveals the method executed by the application determines time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application. Paragraph 269 reveals the data in the cells can be a text/ASCII format, or binary format. Paragraph 245 further reveals the data in the cell can be text word/key word and thus ASCII format. Figure 8 reveals the cells of the data collections can have the shape of a cube. Paragraphs 161 and 165 reveal any type of data can be associated with a cell and the data cells are saved in a database); and 
calculating, by the data security cube application, based upon the default expiration calculation, the expiration time for the ASCII text(paragraph 252 reveals the method executed by the application determines/calculates time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application, see also paragraph 241 which also discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed); 
wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the ASCII text (paragraph 241 discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed. See also paragraph 336 which discloses heat maps are created in response to a data request and is updated when the cell data changes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s teachings of maintaining data in data cube with Ryan’s teachings of applying expiration parameters to the data in the data cell to reduce the memory burden upon the system managing the data cube/ data cells (paragraph 255 of Ryan) and to generate time base representation for outputting data on a user interface (paragraph 1 of Ryan).

As to claim 4, Mitchell teaches all the limitations recited in claim 2 above. Mitchell does not teach further comprising receiving, by the data security cube application, an expiration time; and wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the ASCII text.
Ryan teaches further comprising receiving, by the data security cube application, an expiration time(paragraph 252 reveals the method executed by the application determines/calculates time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application, see also paragraph 241 which also discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed); and wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the ASCII text(paragraph 241 discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed. See also paragraph 336 which discloses heat maps are created in response to a data request and is updated when the cell data changes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s teachings of maintaining data in data cube with Ryan’s teachings of applying expiration parameters to the data in the data cell to reduce the memory burden upon the system managing the data cube/ data cells (paragraph 255 of Ryan) and to generate time base representation for outputting data on a user interface (paragraph 1 of Ryan).

As to claim 6, Mitchell teaches all the limitations recited in claim 5 above. Mitchell further teaches determining, by the data security cube application, that a default expiration calculation should be used to calculate an expiration time for the key layer (paragraphs 32 and 113 reveal time limits are placed on the encryption/decryption of the data set, and thus the key vector layer. The encrypted data can be reconstructed for a period of time); calculating, by the data security cube application, based upon the default expiration calculation, the expiration time for the key layer(paragraphs 32 and 113 reveal time limits are placed on the encryption/decryption of the data set, and thus the key vector layer. The encrypted data can be reconstructed for a period of time); creating, by the data security cube application, the data response further comprises the expiration time for the key layer(paragraphs 32 and 113 reveal time limits are placed on the encryption/decryption of the data set, and thus the key vector layer. The encrypted data can be reconstructed for a period of time).
 Mitchell does not teach further comprising: determining, by the data security cube application, that a default expiration calculation should be used to calculate an expiration time for the corresponding data layer; and calculating, by the data security cube application, based upon the default expiration calculation, the expiration time for the corresponding data layer; wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the corresponding data layer.
Ryan teaches further comprising: determining, by the data security cube application, that a default expiration calculation should be used to calculate an expiration time for the corresponding data layer(paragraph 252 reveals the method executed by the application determines time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application. Paragraph 269 reveals the data in the cells can be a text/ASCII format, or binary format. Paragraph 245 reveals the data in the cell can be text word/key word and thus ASCII format. Figure 8 reveals the cells of the data collections can have the shape of a cube. Paragraphs 161 and 165 reveal any type of data can be associated with a cell and the data cells are saved in a database); and 
calculating, by the data security cube application, based upon the default expiration calculation, the expiration time for the corresponding data layer(paragraph 252 reveals the method executed by the application determines/calculates time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application, see also paragraph 241 which also discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed); 
wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the corresponding data layer(paragraph 241 discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed. See also paragraph 336 which discloses heat maps are created in response to a data request and is updated when the cell data changes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s teachings of maintaining data in data cube with Ryan’s teachings of applying expiration parameters to the data in the data cell to reduce the memory burden upon the system managing the data cube/ data cells (paragraph 255 of Ryan) and to generate time base representation for outputting data on a user interface (paragraph 1 of Ryan).

As to claim 7, Mitchell teaches all the limitations recited in claim 5 above. Mitchell further  teaches the data response further comprises the expiration time for the key layer (paragraphs 32 and 113 reveal time limits are placed on the encryption/decryption of the data set, and thus the key vector layer. The encrypted data can be reconstructed for a period of time).
Mitchell does not teach further comprising receiving, by the data security cube application, an expiration time; and wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the corresponding data layer.
Ryan teaches further comprising receiving, by the data security cube application, an expiration time(paragraph 252 reveals the method executed by the application determines/calculates time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application, see also paragraph 241 which also discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed); and wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the corresponding data layer(paragraph 241 discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed. See also paragraph 336 which discloses heat maps are created in response to a data request and is updated when the cell data changes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s teachings of maintaining data in data cube with Ryan’s teachings of applying expiration parameters to the data in the data cell to reduce the memory burden upon the system managing the data cube/ data cells (paragraph 255 of Ryan) and to generate time base representation for outputting data on a user interface (paragraph 1 of Ryan).

As to claim 14, Mitchell teaches all limitations recited in claim 13 above. Mitchell does not teach wherein the operations further comprise: determining that a default expiration calculation should be used to calculate an expiration time for the ASCII text; and calculating, based upon the default expiration calculation, the expiration time for the ASCII text; wherein creating the data response comprises creating the data response further comprises the expiration time for the ASCII text.
Ryan teaches wherein the operations further comprise: determining that a default expiration calculation should be used to calculate an expiration time for the ASCII text(paragraph 252 reveals the method executed by the application determines time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application. Paragraph 269 reveals the data in the cells can be a text/ASCII format, or binary format. Paragraph 245 reveals the data in the cell can be text word/key word and thus ASCII format. Figure 8 reveals the cells of the data collections can have the shape of a cube. Paragraphs 161 and 165 reveal any type of data can be associated with a cell and the data cells are saved in a database); and 
calculating, based upon the default expiration calculation, the expiration time for the ASCII text(paragraph 252 reveals the method executed by the application determines/calculates time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application, see also paragraph 241 which also discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed); 
wherein creating the data response comprises creating the data response further comprises the expiration time for the ASCII text(paragraph 241 discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed. See also paragraph 336 which discloses heat maps are created in response to a data request and is updated when the cell data changes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s teachings of maintaining data in data cube with Ryan’s teachings of applying expiration parameters to the data in the data cell to reduce the memory burden upon the system managing the data cube/ data cells (paragraph 255 of Ryan) and to generate time base representation for outputting data on a user interface (paragraph 1 of Ryan).

As to claim 15, Mitchell teaches all the limitations recited in claim 13 above. Mitchell does not teach wherein the operations further comprise receiving an expiration time; and wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the ASCII text.
Ryan teaches wherein the operations further comprise receiving an expiration time(paragraph 252 reveals the method executed by the application determines/calculates time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application, see also paragraph 241 which also discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed); and wherein creating, by the data security cube application, the data response comprises creating, by the data security cube application, the data response further comprises the expiration time for the ASCII text(paragraph 241 discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed. See also paragraph 336 which discloses heat maps are created in response to a data request and is updated when the cell data changes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s teachings of maintaining data in data cube with Ryan’s teachings of applying expiration parameters to the data in the data cell to reduce the memory burden upon the system managing the data cube/ data cells (paragraph 255 of Ryan) and to generate time base representation for outputting data on a user interface (paragraph 1 of Ryan).

As to claim 17, Mitches teaches all the limitations recited in claim 16 above. Mitchell further teaches determining that a default expiration calculation should be used to calculate an expiration time for the key layer(paragraphs 32 and 113 reveal time limits are placed on the encryption/decryption of the data set, and thus the key vector layer. The encrypted data can be reconstructed for a period of time); and calculating, based upon the default expiration calculation, the expiration time for the key layer; creating the data response further comprises the expiration time for the key layer(paragraphs 32 and 113 reveal time limits are placed on the encryption/decryption of the data set, and thus the key vector layer. The encrypted data can be reconstructed for a period of time).
Mitchell does not teach wherein the operations further comprise: determining that a default expiration calculation should be used to calculate an expiration time for the corresponding data layer; and calculating, based upon the default expiration calculation, the expiration time for the corresponding data layer; wherein creating the data response comprises creating the data response further comprises the expiration time for the corresponding data layer.
Ryan teaches wherein the operations further comprise: determining that a default expiration calculation should be used to calculate an expiration time for the key layer and the corresponding data layer(paragraph 252 reveals the method executed by the application determines time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application. Paragraph 269 reveals the data in the cells can be a text/ASCII format, or binary format. Paragraph 245 reveals the data in the cell can be text word/key word and thus ASCII format. Figure 8 reveals the cells of the data collections can have the shape of a cube. Paragraphs 161 and 165 reveal any type of data can be associated with a cell and the data cells are saved in a database); and 
calculating, based upon the default expiration calculation, the expiration time for the key layer and the corresponding data layer(paragraph 252 reveals the method executed by the application determines/calculates time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application, see also paragraph 241 which also discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed); 
wherein creating the data response comprises creating the data response further comprises the expiration time for the key layer and the corresponding data layer(paragraph 241 discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed. See also paragraph 336 which discloses heat maps are created in response to a data request and is updated when the cell data changes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s teachings of maintaining data in data cube with Ryan’s teachings of applying expiration parameters to the data in the data cell to reduce the memory burden upon the system managing the data cube/ data cells (paragraph 255 of Ryan) and to generate time base representation for outputting data on a user interface (paragraph 1 of Ryan).

As to claim 18, Mitchell teaches all the limitations recited in claim 16 above. Mitchell further teaches the data response further comprises the expiration time for the key layer (paragraphs 32 and 113 reveal time limits are placed on the encryption/decryption of the data set, and thus the key vector layer. The encrypted data can be reconstructed for a period of time).
Mitchell does not teach wherein the operations further comprise receiving an expiration time; and wherein creating the data response comprises creating the data response further comprises the expiration time for the corresponding data layer.
Ryan teaches wherein the operations further comprise receiving an expiration time(paragraph 252 reveals the method executed by the application determines/calculates time based parameter for every cell in the data block. Thus every cell in the data block has a default time value to expire, and is removed from the data collection once the time expired; paragraph 28 further reveals the software application has instructions that determine time based parameter on the data. The software application is the data security cube application, see also paragraph 241 which also discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed); and wherein creating the data response comprises creating the data response further comprises the expiration time for the corresponding data layer(paragraph 241 discloses that each cell has an associated data and time that represents when the cell is to be removed from the data collection system. When the data cell is created, it is given an expiry time, and when the expiry time is reached the data cell is removed. See also paragraph 336 which discloses heat maps are created in response to a data request and is updated when the cell data changes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s teachings of maintaining data in data cube with Ryan’s teachings of applying expiration parameters to the data in the data cell to reduce the memory burden upon the system managing the data cube/ data cells (paragraph 255 of Ryan) and to generate time base representation for outputting data on a user interface (paragraph 1 of Ryan).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell US 20090046856 (hereinafter Mitchell) in view of Stolte et al US 9171055 (hereinafter Stolte).

As to claim 8, Mitchell teaches all the limitations recited in claim 1 above, and further teaches further comprising: receiving, by the data security cube application (paragraph 111 reveals creating new data layers by the SLISE application).
Mitchell does not teach further teaches further comprising: receiving, by the data security cube application, new user data associated with the user; creating, by the data security cube application, a new data layer in the data cube to accommodate the new user data, thereby creating an updated data cube; creating, by the data security cube application, a new key layer in the key cube to accommodate the new user data, thereby creating an updated key cube; and storing, by the data security cube application, the updated data cube and the updated key cube in the secure storage.
Stolte teaches receiving, by the data security cube application, new user data associated with the user (Figure 26, step  2610 “Receive a request to add a data source” and step 2630 “Add data source” ; column 43, lines 42-56 also disclose adding new data source pertaining to a data source client/user, which adds to the data cube); creating, by the data security cube application, a new data layer in the data cube to accommodate the new user data, thereby creating an updated data cube (column 44, lines 63+ to column 45, lines 1-20 reveal that the new data source layer is added to the MDDB data cube, thus an additional layer is added to the cube); creating, by the data security cube application, a new key layer in the key cube to accommodate the new user data, thereby creating an updated key cube(column 35, lines 45-60 reveal a data object layer that maps to passwords/credentials within the cube); and storing, by the data security cube application, the updated data cube and the updated key cube in the secure storage(column 35, lines 45-60 reveals the database of password credentials is stored, and column 44, lines 45-65 reveal the updated data source/layer is stored added to the cube system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s teachings of maintaining data in data cube with Stolte’s teachings of updating the data cube to provide a unified data cube that provides data to any number of different types of data source clients, wherein the cube provides a layer of abstraction between multiple data sources (column 3, lines 66+ to column 4, lines 1-5 of Stolte).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ahrens et al US 20020083209 (hereinafter Ahrens) and S. M. Ji et al., "A Study on the Generation of OLAP Data Cube Based on 3D Visualization Interaction," 2011 International Conference on Computational Science and Its Applications, 2011, pp. 231-234, doi: 10.1109/ICCSA.2011.40 (hereinafter Li).

Ahrens teaches receiving a data request from a data requestor (Figure 9, reference number S1001 “Request for data block” and reference number S1004 “Request for Data Object”; paragraphs 68-69 also disclose the request data object is transmitted to the registration server, and the request data object is generated in response to a request from a client/user);
performing, a lookup operation to obtain at least one binary value that corresponds to at least the portion of the user data (paragraph 16 reveals after the request is made, obtaining constituent data comprises the data block; paragraph 49 reveals the determination component searches for matching registration data object by comparing a data block identifier derived from the requested data block against data blocks identifiers stored in registration data objections);
sending the data response to the data requestor (paragraph 70 discloses the requested data block is sent to the client terminal) as recited in claims 2 and 13.

Li teaches creating, by the data security cube application, an image of each data layer in the data cube (abstract discloses creating 3D visual data cube for data analysis and region selection); and presenting, by the data security cube application, the image of each data layer in the data cube (Figure 1 and abstract reveals displaying interface example/presenting the data cube) as cited in claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.F/              Examiner, Art Unit 2437 

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437